DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed on 12/28/2020 with respect to claims 1 – 8 and 15 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claims 1 - 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (US PgPub No. 2015/0296164) in view of Asayama (US PgPub No. 2013/0320197).
Regarding claim 1, Hirai teaches a solid-state imaging element comprising: a first substrate in which a pixel circuit including a pixel array unit is formed (paragraphs 0031 – 0032 and figure 1 item 10 with item 101) a second substrate in which a plurality of separate signal processing circuits are formed (paragraphs 0034 – 0035 and figure 1 item 11 with item 114; Figure 1 item 114 including but not limited to logic circuits, SRAM circuits, status holding FF element, etc.) are laminated (paragraph 0031); and a common reference clock supplied to the plurality of separate signal processing circuits that are formed in the second substrate (paragraph 0035 – 0036 also figures 1 and 6 item 113).
However, Hirai fails to clearly teach wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a row decoder and a column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other, wherein the first substrate and the second substrate are laminated. Asayama, on the other hand teaches wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a row decoder and a column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other, wherein the first substrate and the second substrate are laminated.
More specifically, Asayama teaches wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a row decoder and a column decoder, wherein the plurality of separate signal processing circuits are physically 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Asayama with the teachings of Hirai because Asayama teaches in paragraphs 0012 - 0018 that the invention provides a solid-state imaging device which suppress deterioration of a signal due to a noise and heat while also enabling power consumption to be suppressed while also enable an interface speed for input/output to be relaxed wherein the system enables radiation of an electromagnetic wave to be suppressed therefore improving the operation of Hirai.

Regarding claim 2, as mentioned above in the discussion of claim 1, Hirai in view of Asayama teach all of the limitations of the parent claim.  Additionally, Hirai teaches a multiplier unit configured to multiply a reference clock supplied to the plurality of separate signal processing circuits, wherein the plurality of separate signal processing circuits use a clock signal multiplied by the reference clock by the multiplier unit for signal processing (paragraph 0036 and figure 1 item 115).

claim 3, as mentioned above in the discussion of claim 1, Hirai in view of Asayama teach all of the limitations of the parent claim.  Additionally, Hirai teaches wherein a reference clock is supplied to one of the plurality of separate signal processing circuits and a separate signal processing circuit to which the reference clock is supplied supplies the reference clock to another signal processing circuit (figure 1 item 11 with item 114 connected to items 113 and 115).

Regarding claim 4, as mentioned above in the discussion of claim 1, Hirai in view of Asayama teach all of the limitations of the parent claim.  Additionally, Hirai teaches wherein the multiplier unit configured to multiply the reference clock is included in one of the plurality of separate signal processing circuits, and a reference clock is supplied to the one of the plurality of separate signal processing circuits, and a clock signal multiplied by the multiplier unit is supplied to the a signal processing circuit other than the one signal processing circuit among the plurality of separate signal processing circuits (paragraph 0036 and figure 1 item 115).

Regarding claim 5, as mentioned above in the discussion of claim 4, Hirai in view of Asayama teach all of the limitations of the parent claim.  Additionally, Hirai teaches wherein the reference clock and the clock signal multiplied by the reference clock are supplied to the plurality of separate signal processing circuits (figure 1 item 11 with item 114 connected to items 113 and 115).

claim 6, as mentioned above in the discussion of claim 1, Hirai in view of Asayama teach all of the limitations of the parent claim.  Additionally, Hirai teaches a multiplier unit configured to multiply a reference clock supplied to the plurality of signal processing circuits, wherein the signal processing circuit includes an analog signal processing unit configured to perform analog signal processing on a clock signal multiplied by the reference clock by the multiplier unit, and a digital signal processing unit configured to perform digital signal processing on a clock signal multiplied by the multiplier unit in another signal processing circuit to which the reference clock is supplied (paragraphs 0011 – 0014, 0031, 0033, 0040, 0048, 0053 – 0054, 0061, and 0073).

Regarding claim 7, Hirai teaches an imaging device comprising: a first substrate in which a pixel circuit including a pixel array unit is formed (paragraphs 0031 – 0032 and figure 1 item 10 with item 101); a second substrate in which a plurality of separate signal processing circuits are formed (paragraphs 0034 – 0035 and figure 1 item 11 with item 114; Figure 1 item 114 including but not limited to logic circuits, SRAM circuits, status holding FF element, etc.) are laminated (paragraph 0031); and a common reference clock supplied to the plurality of separate signal processing circuits that are formed in the second substrate (paragraph 0035 – 0036 also figures 1 and 6 item 113).
However, Hirai fails to clearly teach wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a row decoder and a column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other, wherein the first substrate and the second substrate are laminated. Asayama, on the other hand teaches wherein each separate signal processing 
More specifically, Asayama teaches wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a row decoder and a column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other (figures 6 and 7 items 311 and items 121 and 117/119, wherein the first substrate and the second substrate are laminated (paragraphs 0010, 0054, 0054, 0058, 0063, 0080; the first substrate and the second substrate are laminated; note when Asayama is combined with Hirai, the decoders of Asayama will be present in figure 1 item 11 of Hirai).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Asayama with the teachings of Hirai because Asayama teaches in paragraphs 0012 - 0018 that the invention provides a solid-state imaging device which suppress deterioration of a signal due to a noise and heat while also enabling power consumption to be suppressed while also enable an interface speed for input/output to be relaxed wherein the system enables radiation of an electromagnetic wave to be suppressed therefore improving the operation of Hirai.

Regarding claim 8, Hirai teaches an electronic device comprising: a first substrate in which a pixel circuit including a pixel array unit is formed (paragraphs 0031 – 0032 and 
However, Hirai fails to clearly teach wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a row decoder and a column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other, wherein the first substrate and the second substrate are laminated. Asayama, on the other hand teaches wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a row decoder and a column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other, wherein the first substrate and the second substrate are laminated.
More specifically, Asayama teaches wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a row decoder and a column decoder, wherein the plurality of separate signal processing circuits are physically separated from each other (figures 6 and 7 items 311 and items 121 and 117/119, wherein the first substrate and the second substrate are laminated (paragraphs 0010, 0054, 0054, 0058, 0063, 0080; the first substrate and the second substrate are laminated; note when Asayama is combined with Hirai, the decoders of Asayama will be present in figure 1 item 11 of Hirai).


Regarding claim 15, as mentioned above in the discussion of claim 1, Hirai in view of Asayama teach all of the limitations of the parent claim.  Additionally, Hirai teaches wherein each separate signal processing circuit of the plurality of separate signal processing circuits includes a current source, memory circuitry, data processing circuitry, and an interface (figures 2 and 6 – 8; items 113, SRAM, DRAM, processing portion, and interface i.e. connection of items to circuit portion).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
01/14/2021 Primary Examiner, Art Unit 2696